IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00290-CV

DAVID LEE SMITH,
                                                               Appellant
v.

OXY USA WTP LP, BP AMERICA PRODUCTION COMPANY, ARCO
OIL AND GAS COMPANY, EXXONMOBIL CORPORATION, AND
PERMIAN BASIN LP,
                                     Appellee



                         From the County Court at Law No 2
                               Johnson County, Texas
                            Trial Court No. P200719377


                             MEMORANDUM OPINION

       In the trial court, Appellant David Lee Smith filed third-party claims against Appellees

OXY USA WTP LP, BP America Production Company, ARCO Oil and Gas Company,

ExxonMobil Corp., and Permian Basin Limited Partnership. BP and ARCO filed a traditional

and no-evidence motion for summary judgment on the third-party claims. ExxonMobil and

Permian Basin each filed a motion to strike the third-party claims. BP and ARCO’s traditional

and no-evidence motion for summary judgment was granted, and all claims asserted against BP

and ARCO were dismissed with prejudice. ExxonMobil’s and Permian Basin’s motions to strike
were also granted, and the order was without prejudice to the rights of Smith to assert the

stricken claims in a separate action. Smith appeals from these interlocutory orders, maintaining

that they are appealable probate orders.

       Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001). “Probate proceedings are an exception to the ‘one final

judgment’ rule.”     De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006).               Not every

interlocutory order in a probate case is appealable, however. The appropriate test is as follows:

       If there is an express statute, such as the one for the complete heirship judgment,
       declaring the phase of the probate proceedings to be final and appealable, that
       statute controls. Otherwise, if there is a proceeding of which the order in question
       may logically be considered a part, but one or more pleadings also part of that
       proceeding raise issues or parties not disposed of, then the probate order is
       interlocutory.

Id. (citing Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995)).

       On February 19, 2014, Smith filed an Emergency Motion to Stay Summary Judgment

Proceedings in the Trial Court Pending Appeal. In the motion, Smith stated that OXY has now

filed a traditional and no-evidence motion for summary judgment in the trial court on the third-

party claims and that OXY’s motion “raises and argues virtually the same issues as those raised

and argued by BP and ARCO in their Traditional and No-Evidence Motion for Summary

Judgment,” the granting of which is one of the interlocutory orders Smith is attempting to appeal

in this case. Thus, at a minimum, the several orders Smith is appealing do not dispose of all the

parties to the proceeding of which the orders may logically be considered a part; therefore, we do

not have jurisdiction of this appeal. See id.

       On March 5, 2014, the Clerk of this Court notified Smith that his Emergency Motion to

Stay Summary Judgment Proceedings in the Trial Court Pending Appeal was denied by the

Court and that this appeal was subject to dismissal for want of jurisdiction unless, within

Smith v. OXY USA WTP LP                                                                       Page 2
fourteen days from the date of the letter, a response was filed showing grounds for continuing the

appeal. On March 10, 2014, Smith filed his Response Showing Grounds for Continuing the

Appeal.

           Smith argues that, in addition to granting ExxonMobil’s and Permian Basin’s motions to

strike the third-party claims, the trial court also granted OXY’s motion to strike the third-party

claims, striking all claims asserted against OXY without prejudice. Smith claims that OXY’s

traditional and no-evidence summary judgment motion currently pending in the trial court is

therefore “nothing more than an out-of-time attempt to obtain a dismissal with prejudice” of the

third-party claims. The record in this case, however, does not indicate that OXY ever moved to

strike the third-party claims against it, and the record does not include an order striking the

claims against OXY. Smith states that the trial judge nevertheless stated “at oral argument” that

he was striking all claims asserted against OXY, but we have no reporter’s record before us,1 and

the law is clear that a written order controls over a trial court’s oral pronouncement. Rapaglia v.

Lugo, 372 S.W.3d 286, 290 n.3 (Tex. App.—Dallas 2012, no pet.). The written orders grant only

ExxonMobil’s and Permian Basin’s motions to strike the third-party claims.

           Because Smith has not shown grounds for continuing this appeal, the appeal is dismissed

for want of jurisdiction.2 See TEX. R. APP. P. 42.3(a).




                                                                  REX D. DAVIS
                                                                  Justice


1
    Smith stated in his docketing statement that no reporter’s record was necessary to decide the issues on appeal.
2
 Smith states that if we dismiss his appeal, or any part thereof, for want of jurisdiction, he requests issuance of a
writ of mandamus and/or prohibition against the trial judge pursuant to section 22.221 of the Government Code.
Such extraordinary relief is appropriate only in an original proceeding. See TEX. R. APP. P. 52.

Smith v. OXY USA WTP LP                                                                                          Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 27, 2014
[CV06]




Smith v. OXY USA WTP LP                      Page 4